HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) U.S. SECURITIES AND EXCHANGE COMMISION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 033-17774-NY Hybred International, Inc. (Name of Small Business Issuer in Its Charter) COLORADO 93-0955290 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) In Company) 330 W. Pleasantview Avenue, Suite 163 140 58th Street, Suite 8E (201) 788-3785 Hackensack, NJ 07601 (Issuer’s Telephone Number, (Address of Principal Executive Offices) Including Area Code) Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark if Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act.Yes No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company x (do not check if a smaller reporting company) -1- Indicate by check mark if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form and no disclosure will be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes No x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold. (September 21, 2011) $33,073. Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: On September 21, 2011, the Registrant had 169,365,519 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (e) under the Securities Act of 1933. None -2- HYBRED INTERNATIONAL, INC. A Developmental Stage Company INDEX TO FORM 10-K Page PART I 4 ITEM 1. DESCRIPTION OF BUSINESS 4 ITEM 1A. RISK FACTORS 5 ITEM 1B. UNRESOLVED STAFF COMMENTS 5 ITEM 2. DESCRIPTION OF PROPERTY 5 ITEM 3. LEGAL PROCEEDINGS 5 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF THE SECURITY HOLDERS 6 PART II 6 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS 6 ITEM 6. SELECTED FINANCIAL DATA 6 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 7 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 10 ITEM 8. FINANCIAL STATEMENTS 10 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 10 ITEM 9A. CONTROLS AND PROCEDURES 10 ITEM 9B. OTHER INFORMATION 12 PART III 12 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 12 ITEM 11. EXECUTIVE COMPENSATION 14 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 14 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 15 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 15 PART IV 16 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 16 SIGNATURES References in this Annual Report to, the terms “Company”, HYBRED”, “we”, “us” and “our” refer to Hybred International, Inc., unless otherwise stated or the context clearly indicates otherwise. -3- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART I Forward Looking Statements This report contains forward-looking statements within the meaning of Section 21E of the SecuritiesExchange Act of 1934, as amended (the “1934 Act”) and Section 27A of the Securities Act of 1933 (the“1933 Act”). Any statements contained in this report that are not statements of historical fact may be forward-looking statements. When we use the words “anticipates,” “plans,” “expects,” “believes,” “should,” “could,” “may,” “will” and similar expressions, we are identifying forward-looking statements. Further, all statements that express expectations, estimates, forecasts or projections are forward-looking statements within the meaning of the 1933 Act and 1934 Act, respectively. Forward-looking statements involve risks and uncertainties, which may cause our actual results, performance or achievements to be materially different from those expressed or implied by forward-looking statements. These factors include our limited experience with our business plan; pricing pressures on our product caused by competition; the risk that our products will not gain market acceptance; our ability to obtain additional financing; our ability to protect intellectual property; and our ability to attract and retain key employees. Except as may be required by applicable law, we do not undertake or intend to update or revise ourforward-looking statements, and we assume no obligation to update any forward-looking statementscontained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission (“SEC”) that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. Item 1. Description of Business Temporary Time Capital Corp., Inc., a corporation organized under the laws of the State of Colorado, was a shell company with no or nominal business operations. On January 31, 2008, the Company entered into a merger agreement with Hybred International, Inc., a corporation organized under the laws of the State of New Jersey. No prior relationship between the companies, or any natural person, is known to have existed. The merger agreement was filed and was effective within the State of Colorado on February 7, 2008, and was effective within the State of New Jersey on February 27, 2008. The merger agreement (the “Agreement”) stipulated that the companies would merge and the surviving entity would be Temporary Time Capital Corp., Inc Temporary Time Capital Corp., Inc. would then change its name to Hybred International, Inc. (the name of the New Jersey entity that merged into the Colorado entity, with the result that one entity with the name of Hybred International, Inc. with the business operations of the original New Jersey entity would be registered to do business in the States of New Jersey and Colorado). -4- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART I Item 1. Description of Business (continued) The shareholders of the former Hybred International, Inc. had their shares exchanged 1:1 into the new entity. The shareholders of the former Temporary Time Capital Corp., Inc. retained their holdings 1:1. The authorized number of shares in the new Hybred International, Inc. was increased to 120,000,000 (from 50,000,000) to allow for the distribution to the shareholders of the former Hybred International, Inc. As part of the Agreement, the Directors and officers of Temporary Time Capital Corp., Inc. resigned and the officers and Directors of the former Hybred International, Inc. are now the officers and Directors of the new Hybred International, Inc. The former (prior to merger) Hybred International, Inc. has developed and intends to produce and market a revolutionary therapeutic horseshoe, which contains an injection molded urethane composition into the shoe designed to reduce the concussive effect of horses’ hooves on surfaces such as concrete, asphalt and rock hard race tracks, thus reducing the chances of a horse developing a hoof injury, which comprise approximately 90% of all equine injuries. The new (post merger) Hybred International, Inc. has acquired the business operations of the former Hybred International, Inc. which consists mainly of research and development and resultant intellectual property necessary to manufacture (or cause to be manufactured) the therapeutic horseshoe and the knowledge of the equine industry of the pre-merger Hybred’s officers and directors. In November 2009, the Board of Directors voted to increase the number of authorized shares to 200,000,000. In June 2010, the Board of Directors voted to further increase the number of common shares authorized to 500,000,000 shares. Item 1A. Risk Factors The Company is a “smaller reporting company” as defined by Regulation S-K and as such, are not required to provide the information contained in this item pursuant to Regulation S-K. Item 1B. Unresolved Staff Comments The Company is a “smaller reporting company” as defined by Regulation S-K and as such, are not required to provide the information contained in this item pursuant to Regulation S-K. Item 2. Description of Property The Company recorded rental expense of $4,600 representing payment for office space and facilities. Item 3. Legal Proceedings The Company is not a party to, or the subject of any material pending legal proceedings. -5- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART I Item 4. Submission of Matters to Vote of Security Holders No matters were submitted to shareholders during the fourth quarter for the year ended December 31,2010. PART II Item 5.Market for Common Equity and Related Stockholder Matters The common stock of the Company (the “common stock”) is traded in the Over-The-Counter Marketand is quoted on the National Association of Securities Dealers Automated Quotation (“NASDAQ”)System Bulletin Board and the Electronic Bulletin Board (OTCBB) under the symbol “HYII”. Market Information The range of high and low bid prices for the Company’s common stock, for the periods indicated, are setforth below. Year High Bid Low Bid Year ended December 31, 2010 (*) 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Year ended December 31, 2009 (*) 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ (*) As reported by the OTCBB. The above quotations, as reported, represent prices between dealers and do not include retail mark-ups, mark-downs or commissions.Such quotations do not necessarily represent actual transactions. On September 21, 2011, the high bid for the common stock was $0.0002 and the low bid was $0.0002 Item 6. Selected Financial Data -6- We are a “smaller reporting company” as defined by Regulation S-K and as such, are not required toprovide the information contained in this item pursuant to Regulation S-K. HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Statements contained in this report, which are not historical facts, may be considered forward lookinginformation with respect to plans, projections, or future performance of the Company as defined underthe Private Securities Litigation Act of 1995. These forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ materially from those projected. The words “anticipate”, “believe”, “estimate”, “expect”, “objective”, and “think” or similar expressions used herein are intended to identify forward-looking statements. The forward-looking statements are based upon the Company’s current views and assumptions and involve risks and uncertainties that include, among other things, the effects of the Company’s business, actions of competitors, changes in laws and regulations, including accounting standards, employee relations, customer demand, prices of purchased material and parts, domestic economic conditions, including housing starts and changes in consumer disposable income, and foreign economic conditions, including currency rate fluctuations. Some or all of the facts are beyond the Company’s control. The following discussion and analysis should be read in conjunction with our audited financialstatements and related footnotes included elsewhere in this report, which provide additional informationconcerning the Company’s financial activities and condition. Critical Accounting Policies The financial statements have been prepared in accordance with accounting principles generallyaccepted in the United States of America, which require the Company to make estimates andassumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, and revenue and expenses during the periods reported. Actual results could differ from those estimates. The Company believes the following are the critical accounting policies which could have the most significant effect on the Company’s reported results and require the most difficult, subjective or complex judgments by management · Impairment of Long-Lived Assets: The Company reviews its long-lived assets for impairment whenever events or circumstancesindicate that the carrying amount of an asset may not be recoverable. If the sum of the expected cash flows, undiscounted and without interest, is less than the carrying amount of the asset, animpairment loss is recognized as the amount by which the carrying amount of the asset exceeds its fair value. The Company makes estimates of its future cash flows related to assets subject toimpairment review. · Income Taxes The Company records a liability for potential tax assessments based on its estimate of the potential exposure. Due to the subjectivity and complex nature of the underlying issues, actual payments or assessments may differ from estimates. Income tax expense in future periods could be adjusted for the difference between actual payments and the Company's recorded liability based on its assessments and estimates. -7- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) · Revenue Recognition The Company, a developmental stage company has not yet generated any revenues to date with the exception of one sale of a prototype horseshoe. · Research and Development The Company is engaged in the research and development of therapeutic horseshoes whereby theCompany utilizes urethane compound which is bonded to an aluminum horseshoe using aproprietary method. The Hybred Horseshoe’s design features contain side clips which act to further secure the shoe to the hoof, nail holes with a recess in the shoe, thus making it easier to remove the shoe at any time and a toe plate for longer wear. The shoe’s compatible design features allow the farrier to use traditional shoeing methods. The Hybred Horseshoe is expected to retail between $22 and $25 per pair. The Company had filed for a provisional patent for the Hybred Horseshoe in 2007. The Company has expended approximately 1,000 hours researching and developing the Hybred Horseshoe. No knowngovernmental approval is expected for the Hybred Horseshoe and no known governmental regulation is expected to impact the Hybred Horseshoe at this time. For the year ended December 31, 2010, the Company expended $110 in research and development activities. · Going Concern The accompanying financial statements have been prepared assuming that the Companywill continue as a going concern which contemplates the realization of assets and thesatisfaction of liabilities in the normal course of business. The Company has incurredoperating losses and negative operating cash flow since inception and future losses are anticipated. The Company’s plan of operations, even if successful, may not result in cash flow sufficient to finance and expand its business. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Realization of assets is dependent upon continued operations of the Company, which inturn is dependent upon management’s plans to meet its financing requirements and thesuccess of its future operations. The ability of the Company to continue as a going concernis dependent on improving the Company’s profitability and cash flow and securing additional financing. While the Company believes in the viability of its strategy to generate revenues and profitability and in its ability to raise additional funds, and believes that the actions presently being taken by the Company provide the opportunity for it to continue as a going concern, there can be no assurances to that effect. These financial statements do not include any adjustments related to the recoverability and classification of asset amounts or the amounts and classification of liabilities that might be necessary if the Company is nable to continue as a going concern. -8- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART 1I Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) · Plan of Operation The Company entered into an agreement with Thoro’bred, Inc., a California manufacturer of horseshoes, in March 2007(“Thoro’bred Contract”), whereby Thoro’bred agreed to manufacture the Hybred Horseshoe in such quantities and at such times as the Company may request. Under the Thoro’bred Contract, the Company is obligated to supply Thoro’bred with the necessary tooling and accompanying designs and specifications. The manufacturing cost to the Company will initially range between $8.25 and $8.45 per pair of shoes, exclusive of the urethane inserts. The Company anticipates that the initial start up costs relating to the manufacture of the shoes will approximate $150,000. The Company is presently negotiating with a private investor to supply the requisite working capital and it anticipates that it will receive funding within the near future at which time it plans to commence manufacturing. · Liquidity and Capital Resources The Company is a developmental stage company and has not generated any revenues to date with the exception of one sale of a prototype horseshoe in 2009. The Company has maintained operating activities to date by raising funds through the unregistered sale of its securities and borrowings from shareholders and third parties. · Consultant Agreement On December 25, 2009, The Company entered into an agreement with Brett Hamburger whereby he would attempt to introduce the Company to potential investors for the purpose of procuring funding for the Company. Additionally, he will advise the Company on general business development. The agreement shall be in effect for a period of two years ending on December 24, 2011 and provides for monthly payments of $5,000 over the term of the contract. · Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. -9- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART 1I Item 7A.Quantitative and Qualitative Disclosure About Market Risk The Company is a “smaller reporting company” as defined by Regulation S-K and as such, are not required to provide the information contained in this item pursuant to Regulation S-K. Item 8.Financial Statements See index to financial statements appearing on page 18. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures None Item 9A.Controls and Procedures Evaluation of Disclosure Controls and Procedures The Company’s Chief Executive Officer has evaluated the effectiveness of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)). In designing and evaluating the disclosure controls and procedures, the principal executive officer recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management is required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. Based upon that evaluation, our Chief Executive Officer has concluded that as of the end of the period covered by this report the disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed in the reports that we file and submit under the Exchange Act is (i) recorded, processed, summarized and reported as and when required and (ii) accumulated and communicated to our principal executive officer, as appropriate to allow timely discussions regarding disclosure. Under the supervision of the principal executive officer, we conducted an assessment of theeffectiveness of our internal control over financial reporting based upon the framework inInternal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based upon this assessment, the principal executive officer has concluded that our internal control over financial reporting is effective as of December 31, 2009. Management’s report on Internal Controls over Financial Reporting Our management, under the supervision of our Chief Executive Officer, is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act). Our internal control over financial reporting is a process designed by, or under the supervision of our principal executive officer, or persons performing similar functions, and effected by our Board of Directors, management and other personnel, to provide reasonable -10- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) Item 9A.Controls and Procedures (continued) Evaluation of Disclosure Controls and Procedures (continued) assurance regarding the reliability of financial reporting and the preparation of financial statement for external purposes in accordance with generally accepted accounting principles. The Company’s internal control over financial reporting includes those policies and procedures that: (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorizedacquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Our Chief Executive Officer, conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2010. In making this evaluation, management used the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on our evaluation under the framework in Internal Control – Integrated Framework, our management has concluded that our internal control over financial reporting was effective as of December 31, 2010. This annual report on Form 10-K does not include an attestation report of our independent register public accounting firm regarding our internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management’s report in this Annual Report. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Changes in Internal Control over Financial Reporting There was no change in our system of internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) during our fiscal year ended December 31, 2010 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. -11- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) Item 9A.Controls and Procedures (continued) Inherent Limitations on Effectiveness of Controls We do not expect that internal controls over financial reporting will prevent all errors or all instances of fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. Further, the design of a control Evaluation of Disclosure Controls and Procedures (continued) system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within its company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and any design may not succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. Because of the inherent limitation of a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Other Information Related to Internal Controls Historically, the Company has relied upon the entire Board of Directors in appointing the Company’s independent auditors and reviewing the financial condition and statements of the Company.Given the relatively small size of the Company’s operations and revenues, the Board has not believed that appointing an independent committee was a necessity. Item 9B.Other Information None. -12- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART III Item 10.Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16 (a) of the 1934 Exchange Act Officers and Board of Directors The Company’s Board of Directors consists of Gary Kouletas and an independent director, Paul Stitzer. Mr. Kouletas was the founder of Hybred International, Inc. He has over ten years of entrepreneurial startup business owner experience. Mr. Kouletas attended William Paterson University and MontclairUniversity, both in New Jersey. After College, Mr. Kouletas became operating partner of Kouletas Real Estate, a commercial property management company. He then went on to develop Kouletas Construction, a town home development company in southern New Jersey. Mr. Kouletas has been involved in the horseshoe manufacturing business for the past seven years. From 2002-2005 Mr. Kouletas served as a consultant to International Surfacing, Inc., a research and development company, concentrating on the development of a rubberized horseshoe and rubber metal bonding. He has designed numerous therapeutic and innovative horseshoes and corroborated with top industry professionals to create and bring to market the Hybred Horseshoe. Mr. Stitzer spent the majority of his career in the electronics industry. Mr. Stitzer initially acquired A &M Instruments, Inc. from Local Corporation. As the chief executive officer and chairman of the Board of Directors, he built A & M into a leading supplier to the U.S. Government of analog meters for the military. A & M was acquired by Hawker Sidley, a British conglomerate, in 1986. Mr. Stitzer thereafter became an officer and director of Voltampere Corporation, a cutting edge power supply company which was sold to Dynarad Corporation in 1991. Mr. Stitzer is presently residing in Boca Raton, Florida and continues to consult with various companies in the area of corporate finance. All directors serve for a term of one year or until their successors are duly elected. All officers serve at the discretion of the Board of Directors. Since the Board of Directors has historically and will in the immediate future consist of only asmall number of members, we have not formed any Board Committees.All matters relating toaudit, compensation, nominations and corporate governance are considered and acted upon by the entire Board of Directors. Promoters (None) Certain Reports Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s directors and officers and persons who own, directly or indirectly, more than 10% of a registered class of the Company’s equity securities, to file with the SEC reports of ownership and reports of changes in ownership of common stock of the Company. -13- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART III Item 10.Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16 (a) of the 1934 Exchange Act (continued) Certain Reports (continued) Officers, directors and greater than 10% shareholders are required to furnish the Company with copies of all Section 16(a) reports that they file. Based solely on review of the copies of such reports received by the Company, the Company believes that filing requirements applicable to officers, directors and 10% shareholders were complied with during the year ended December 31, 2010. Item 11. Executive Compensation (None) Item 12.Security Ownership of Certain Beneficial Owners and Management The following table sets forth certain information as of December 31, 2010 with respect to (i) thepersons (including any "group" as that term is used in Section 13(d)(3) of the SecuritiesExchange Actof 1934), known by the Company to be the beneficial owner of more than five percent (5%) of any class of the Company's voting securities; (ii) the Executive Officer and Directors who own common stock in the Company; and (iii) theExecutive Officer and Directors as a group.As of December 31, 2010 there were 169,365,519 shares of common stock issued and outstanding. Title of Class Name and Address of Beneficial Owner Amount of and Nature of Beneficial Ownership Percentage of Class Common Stock $.001 Par Value Gary Kouletas 370 W. Pleasantview Ave Hackensack, NJ 07601 38 % Paul Stitzer 20220 Boca West Drive Boca Raton, Fl 33434 * All Officers & Directors as a Group (3 in number) 38 % * Less than 1%. All shares set forth above are owned directly by the named individual unless otherwise stated. -14- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART III Item 13.Certain Relationships and Related Transactions As of December 31, 2008, the Company’s President had loaned the Company $5,244 on a non-interest bearing basis to provide funding for certain operating expenses. As of December 31,2009, this amount had been repaid. Additionally, during 2007, a Director and shareholder of the Company loaned the Company $8,000 on a non-interest bearing basis in order to provide the Company with working capital. In July 2008 this same individual loaned the Company an additional $5,000 to be used for working capital. As of December 31, 2010, the Company had repaid $7,000 to this individual, leaving a balance due him of $6,000. Item 14.Principal Accountant Fees and Services The Board of Directors of Hybred has selected Jerome Rosenberg CPA, P.C. as theindependent auditor of Hybred for the year ending December 31, 2010.Shareholders are notasked to approve such selection because such approval is not required.The audit services provided by Jerome Rosenberg CPA, P.C. consist of examination of financial statements, services relative to filings with the SEC, and consultation in regard to various accounting matters.A member of the firm is expected to be present at the next meeting of shareholders, will have the opportunity to make a statement if he so desires, and will be available to respond to appropriate questions. Audit Fees.During the year ended December 31, 2010, Hybred incurred an aggregate of$7,500 to Jerome Rosenberg CPA, P.C. for fees related to the audit of its financial statements. Audit Related Fees. During the year ended December 31, 2010, no fees were paid to JeromeRosenberg CPA, P.C. with respect to financial systems design or implementation. TaxFees.During the year ended December 31, 2010, the Company incurred to JeromeRosenberg CPA, P.C. the sum of $500 for tax compliance, tax advice and tax planning services. All Other Fees.During the fiscal year ended December 31, 2010, Hybred did not pay any otherfees for services to its auditor. The Board of Directors has determined that the services provided by Jerome Rosenberg CPA,P.C. and the fees incurred to it for such services during the year December 31, 2010 has notcompromised the independence of Jerome Rosenberg CPA, P.C. -15- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) PART IV Item 15.Exhibits Exhibits filed with Form 10-K: The financial statements referred to in Part II, Item 8 of this Annual Report appear on pages 18 to 30. 31.1 Certification of Principal Executive Officerpursuant to Section17 CFR 240.13a-14(a) or 17 CFR 240.15d-14(a). 32.1 Certification by Principal Executive Officer, pursuant to 17 CFR 240.13a-14(b) or 17 CFR 240.15d-14(b) and Section 1350 of Chapter 63 of Title 18 of the United States Code. -16- SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant has duly caused this Report on Form 10-K to be signed on its behalf by the undersigned, thereunto duly authorized. HYBRED INTERNATIONAL, INC. (Registrant) October 5, 2011 /s/ Gary Kouletas President (Principal Executive Officer) -17- HYBRED INTERNATIONAL, INC. (A Developmental Stage Company) AUDITED FINANCIAL STATEMENTS CONTENTS Page Report of Independent Registered Public Accounting Firm 19 Balance sheets as of December 31, 2010 and December 31, 2009 20 Statements of operations for the years ended December 31, 2010 and December 31, 2009 21 Statements of changes in stockholders’ equity for the years ended 22 Statements of cash flows for the years ended December 31, 2010 and December 31, 2009 23 Notes to financial statements 24 -18- Report of Independent Registered Public Accounting Firm Board of Directors Hybred International, Inc. We have audited the accompanying balance sheets of Hybred International, Inc.(A Developmental StageCompany) as of December 31, 2010 and December 31, 2009 and the related statements of operations,holders’ equity, and cash flows for eachof the two years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based upon our audit. We conducted our audit in accordance with the standards of the Public Company Accounting OversightBoard (United States).Those standards require that we plan and perform the audit to obtain reasonableassurance about whether the financial statements are free of material misstatement. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Hybred International, Inc (A Developmental Stage Company) as of December 31, 2010 and December 31, 2009 and the results of its operations and its cash flows for the years then ended inconformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that Hybred International, Inc. (ADevelopmental Stage Company) will continue as a going concern. As discussed in Note 3 to the financialstatements, The Company’s cumulative losses during the development period, and the need to obtain substantial additional funding to complete its development, raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Jerome Rosenberg CPA, P.C. Jerome Rosenberg CPA, P.C. Melville, New York September 22, 2011 -19- (H HYBRED INTERNATIONAL, INC. A Developmental Stage Company) BALANCE SHEETS As of December 31, 2010 and December 31, 2009 ASSETS December 31, December 31, CURRENT ASSETS: Cash in bank $
